Citation Nr: 1618389	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to September 1960, with prior and subsequent service in the U.S. Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran's appeal was previously remanded by the Board in August 2015.  

In June 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board observes that it is obligated by law to ensure that the RO complies with its directives.  Compliance by the Board and the RO with remand directives is neither optional nor discretionary.  Where the remand of the Board is not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Although the Board regrets further delay, the Board has determined that additional development is warranted.

The August 2015 Board remand specifically requested that the medical addendum for the April 2010 VA opinion include consideration of: (1) the Veteran's in-service acoustic trauma in the form of a shell/gun mount explosion during a firing exercise in November 1960, and (2) the study cited by the Veteran's representative during his June 2015 hearing (the Centers for Naval Analyses (CNA) - Statistical Analysis of Hearing Loss Among Navy Personnel, CRM D0011228.A2/Final February 2005, Geoffrey B. Shaw and Robert P. Trost, which demonstrated a clear correlation between long term assignment aboard surface warships and an increased rate of hearing loss).  The Veteran relayed that in-service a shell exploded in the elevator shaft to the gun mount while the he was working near-by (below deck).  He reported that he was deafened for three days, and that although his hearing improved thereafter, it remained very diminished.  He has endorsed near-continuous hearing loss symptoms since that time.  He has also denied any significant post-service occupational/recreation noise exposure.       

The December 2015 VA opinion did not consider the Veteran's acute acoustic trauma, nor did it comment on or reflect consideration of the requested medical study.  Thus, as the medical opinion failed to include a discussion of the pivotal evidence of record specifically requested by the August 2015 Board remand, another addendum opinion is needed.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum medical opinion as to the etiology of the Veteran's current bilateral hearing loss from the December 2015 staff audiologist.  If that examiner is unavailable, the requested opinions should be obtained from a qualified VA medical provider. The electronic claims file, including this remand, must be made available to and reviewed by the examiner, and the examination report must reflect that this was done.

The examiner must render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any degree of the Veteran's current hearing loss is etiologically related to any period of military service, to include the Veteran's acute acoustic trauma from a shell/gun mount explosion described in detail above.  For the purposes of the examination, the examiner must assume that the Veteran was in close proximity to the explosion when it occurred.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to report on injuries and symptoms of injuries while on active duty and since that time even when not documented in his medical records.  To the extent possible, the examiner should also comment upon the study cited to by the Veteran's representative during June 2015 hearing - i.e., the Centers for Naval Analyses (CNA ) - Statistical Analysis of Hearing Loss Among Navy Personnel, CRM D0011228.A2/Final February 2005, Geoffrey B. Shaw and Robert P. Trost, which demonstrated a clear correlation between long term assignment aboard surface warships (e.g., carriers, surface combatants, and amphibious ships) and an increased rate of hearing loss.

The examiner should include in the examination report the rationale for any opinion expressed. The examiner should be informed that the mere absence of a hearing loss disability in service is not a sufficient reason for a negative opinion.  If an opinion cannot be formed, the examiner should so state and provide a reason for why he or she cannot provide the requested opinion.

2.  Then, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



